Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 1 of 24 Page ID #:2920



    1   Stephen C. McArthur (State Bar No. 277712)
        stephen@smcarthurlaw.com
    2   Thomas E. Dietrich (State Bar No. 254282)
        tom@smcarthurlaw.com
    3   THE MCARTHUR LAW FIRM, PC
        11400 W. Olympic Blvd. Suite 200
    4   Los Angeles, CA 90064
        Telephone: (323) 639-4455
    5
        Attorney for Plaintiff Covves, LLC
    6

    7                        UNITED STATES DISTRICT COURT
    8
                            CENTRAL DISTRICT OF CALIFORNIA
    9

   10    COVVES, LLC,                           Case No. 2:18-CV-8518-RGK-AFM
   11                   Plaintiff,              PLAINTIFF’S OPPOSITION TO
                                                DEFENDANTS’ MOTION FOR
   12          v.                               SUMMARY JUDGMENT OF NON-
                                                INFRINGEMENT AND
   13    DILLARD’S, INC. a                      INVALIDITY OF U.S. PATENT NO.
         Delaware Corporation;                  D787,617
   14    KOHL’S CORPORATION,
         a Wisconsin Corporation;               Hon. R. Gary Klausner
   15    SAKS & COMPANY LLC,                    United States District Court Judge
         a Delaware Corporation;                Hearing Date: December 9, 2019
   16    TARGET BRANDS, INC. a                  Time: 9:00 a.m.
         Minnesota Corporation;                 Courtroom: 850, 255 E. Temple St.,
   17    EXPRESS, INC., a                       Los Angeles, CA 90012
         Delaware Corporation;
   18    TILLY’S, INC. a Delaware
         Corporation;
   19    NORDSTROM, INC., a Washington
         Corporation;
   20    WEST MARINE, INC., a Delaware
         Corporation,
   21    and
         ZULILY, INC. a
   22    Delaware Corporation.
   23                      Defendants.
   24

   25

   26

   27

   28
                                                        PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                              FOR SUMM. JUDG. ON ‘617 PATENT
                                                                  Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 2 of 24 Page ID #:2921



    1                                                      TABLE OF CONTENTS
    2
        I.         Introduction ......................................................................................................................... 1
    3   II.        Additional Relevant Facts ................................................................................................... 2
    4                         Covves Designed and Sold First Unicorn Float Design Ever ................................. 2
                              BigMouth Copied Covves’ Commercial Embodiment ........................................... 2
    5
                              There are Many Ways to Make a Unicorn Float ..................................................... 3
    6   III.       Defendants Have Not Met Burden of Showing Noninfringement ...................................... 3
    7                         The Patented Unicorn Design is Not Limited by Functionality.............................. 3
                              The Unicorn Design is Not Limited by Close Prior Art ......................................... 5
    8
                              It is Error to Rely on Unclaimed Printed-On Graphics ........................................... 6
    9                         The Imitation Unicorns Closely Mimic the ‘617 Patent Design ............................. 8
   10                         Defendants’ Noninfringement Argument Has Critical Flaws ............................... 12
        IV.        Defendants’ Obviousness Argument Fails at the First Step ............................................. 13
   11
                              Primary Reference Must Be “Basically the Same” ............................................... 13
   12                         The Rita Horse is Not a Proper Primary Reference .............................................. 14
   13                         No Suggestion to Combine Unrelated Secondary References .............................. 16
                              Secondary Considerations Provide Strong Support for Covves ........................... 18
   14
        Conclusion .................................................................................................................................... 19
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                                                    PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                                                          FOR SUMM. JUDG. ON ‘617 PATENT
                                                                                - ii -                        Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 3 of 24 Page ID #:2922



    1                                                  TABLE OF AUTHORITIES
        Cases
    2
        Am. Hoist & Derrick Co. v. Sowa & Sons, Inc., 725 F. 2d 1350 (Fed. Cir. 1984) ........................ 16
    3
        Apple, Inc. v. Samsung Elec. Co., Ltd., 678 F.3d 1314 (Fed. Cir. 2012) ........................... 14, 15, 18
    4   Auto. Body Parts Ass’n. v. Ford Global Techs., LLC, Appeal No. 2018-1613 (Fed. Cir. July 23,
          2019) ............................................................................................................................................ 8
    5
        Boiling Point Group, Inc. v. Fong Ware Co., No. 2:16-CV-01672 (C.D. Cal. Apr. 27, 2017) .. 4, 9,
    6     11, 12
        Brown & Williamson v. Philip Morris, 229 F. 3d 1120 (Fed. Cir. 2000) ...................................... 19
    7
        Contessa Food Prods., Inc. v. Conagra, 282 F.3d 1370 (Fed. Cir. 2002) ..................................... 12
    8   Cornucopia Prods., LLC v. Dyson Inc., No. CV 12-234 (D. Ariz. Jul. 27, 2012) ........................... 7
    9   Durling v. Spectrum Furniture Co., Inc., 101 F. 3d 100 (Fed. Cir. 1996) ..................................... 16
        Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d (Fed. Cir. 2008) ............................................. 5, 11
   10
        Ethicon v. Covidien, Inc., 796 F.3d 1312 (Fed. Cir. 2015) .............................................................. 4
   11   FMC Corp. v. Hennessey Ind., Inc., 650 F.Supp. 688 (N.D. Ill. 1986) ........................................... 7
   12   High Point Design LLC v. Buyers Direct, Inc., 730 F.3d 1301 (Fed. Cir. 2013) .. 13, 14, 16, 17, 19
        Hutzler Mfg. Co. v. Bradshaw Int’l., Inc., 11 Civ. 7211 (S.D.N.Y. Jul. 24, 2012) .......................... 7
   13
        In re Borden, 90 F.3d 1570 (Fed. Cir. 1996) ........................................................................... 16, 17
   14   L.A. Gear, Inc. v. Thom McAn Shoe Co., 988 F.2d 1117 (Fed. Cir. 1993) .............................. 12, 16
   15   Lee v. Dayton-Hudson Corp., 838 F.2d 1186 (Fed. Cir. 1988) ................................................... 6, 8
        Liqwd, Inc. v. L’Oreal USA, Inc., No. 2018-2152, at *6 (Fed. Cir. Oct. 30, 2019) ................. 18, 19
   16
        Livjo, Inc. v. Deckers Outdoor Corp., No. 10-cv-4557 (C.D. Cal. Sep. 27, 2011).................. 14, 16
   17   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986) ....................................... 3
   18   MRC Innov. Inc. v. Hunter Mfg. LLP, 747 F.3d 1326 (Fed. Cir. 2014) ................................... 14, 16
        Payless Shoesource, Inc. v. Reebok Int’l, Ltd., 998 F.2d (Fed. Cir. 1993) .................................. 6, 8
   19
        Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348 n.5 (Fed. Cir. 2007) .................................................... 13
   20   Sciele Pharma Inc. v. Lupin Ltd., 684 F.3d 1253 (Fed. Cir. 2012) ................................................ 16
   21   Sofpool, LLC v. Kmart Corp., No. CIV S-10-333 (E.D. Cal. May 30, 2013).................................. 4
        Stratoflex, Inc. v. Aeroquip Corp., 713 F. 2d 1530 (Fed. Cir. 1983). ............................................ 19
   22
        Unique Functional Prods., Inc. v. Mastercraft Boat Co., Inc., 82 F. App’x 683 (Fed. Cir. 2003).. 6
   23   Wing Shing Prods. v. Sunbeam Prods, Inc., 665 F.Supp. 2d (S.D.N.Y. 2009).......................... 5, 11
   24

   25

   26

   27

   28
                                                                                                     PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                                                           FOR SUMM. JUDG. ON ‘617 PATENT
                                                                                 - iii -                       Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 4 of 24 Page ID #:2923



    1 I.         Introduction
    2            Defendants’ motion for summary judgment on U.S. Patent No. D787,617
    3      (the “’617 patent”) should be denied. It is undisputed that Plaintiff Covves, LLC
    4      (“Covves”) designed and sold the first unicorn pool float ever. There are zero prior
    5      art unicorn floats. Unlike hot pots or nail buffers—where patent scope is narrowed
    6      by functionality and close prior art—this case involves a unique novelty float where
    7      every aspect of the claimed design is protectable. Though there are many alternate
    8      designs for unicorn floats, BigMouth, Inc. (“BigMouth”) appropriated Covves’
    9      design as a whole to make the ridable unicorn-shaped floats (“Imitation Unicorns”)
   10      that Defendants sold across the country.
   11            In arguing for noninfringement, Defendants improperly compare in isolation
   12      various elements of the Imitation Unicorns, rather than considering the design and
   13      accused products as a whole. Defendants’ expert, Ms. McHale, is a graphic artist
   14      without the expertise necessary to opine on noninfringement or invalidity. And
   15      Defendants’ “vector comparison” has never been accepted by any court and stands
   16      as proof they fundamentally misunderstand the ordinary observer test.
   17            Defendants have failed to show invalidity by clear and convincing evidence.
   18      The Rita Hayworth horse float from the 1940s cannot be a primary reference, as it
   19      is a realistic horse design that is plainly not “basically the same” as the ‘617 patent
   20      design. It also appears to be a commercial embodiment of a patent the USPTO did
   21      consider in prosecuting the ‘617 patent. Even if the Court were to consider
   22      secondary references (which it should not), Defendants have not identified a
   23      suggestion to combine elements a 1940s photograph, a random clipart unicorn
   24      found on the internet, and a screenshot from a children’s how-to-draw video.
   25            Defendants further failed to consider objective indicia of nonobviousness—
   26      copying and commercial success. Just this month the Federal Circuit reiterated how
   27      important copying is to support a finding of nonobviousness, and undisputed
   28      evidence shows BigMouth copied Covves’ commercial embodiment of the ‘617
                                                                  PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                        FOR SUMM. JUDG. ON ‘617 PATENT
                                                      -1-                   Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 5 of 24 Page ID #:2924



    1   patent. Defendants also did not consider Covves’ commercial success. Such
    2   objective indicia of nonobviousness counters Defendants’ hindsight-ridden analysis
    3   and bolsters the conclusion Covves’ design is not obvious.
    4 II.          Additional Relevant Facts
    5                    Covves Designed and Sold First Unicorn Float Design Ever
    6            Covves owner, Benson Su, and several others collaborated to create the
    7   unicorn float design covered by the patents-in-suit. See SGD ¶¶ 76-77.1 The unicorn
    8   was made to look minimalist and stylized to appeal to consumers who were part of
    9   a growing segment interested in novelty pool floats popular on social media sites
   10   like Instagram. Id. In August 2015, Covves released the “Giant Unicorn,” a
   11   commercial embodiment of the ‘617 patent design. SGD ¶¶ 76, 78. This was the
   12   first unicorn-shaped pool float ever.
   13            Covves’ unicorn floats were a hit and became extremely popular in 2016-
   14   2017. SGD ¶ 81. Covves’ commercial embodiments were featured on The Today
   15   Show, Vogue, Elite Daily, Popsugar, and Harper’s Bazaar, among other outlets. Id.
   16   In June 2016, Observer magazine wrote Covves’ Giant Unicorn had unseated the
   17   swan as the most popular pool float. Id. Covves’ unicorn floats were also popular
   18   on social media, featured in many celebrity Instagram posts. SGD ¶ 82.
   19                    BigMouth Copied Covves’ Commercial Embodiment
   20            To advertise its unicorn floats, Covves worked with a social media
   21   personality named Emily Rose Hannon. Id. Covves gave Ms. Hannon a Giant
   22   Unicorn float in exchange for her posting photos on Instagram and tagging Covves’
   23   #GETFLOATY page. Id. BigMouth had been in the novelty float business since
   24   2012. In late 2016—about one year after Covves started selling its Giant Unicorn
   25   float—BigMouth wanted to produce its own unicorn pool floats. SGD ¶ 83. In
   26   November 2016, a BigMouth designer sent two design documents to its
   27   manufacturer which included a photograph of Covves’ Giant Unicorn, as shown on
        1
   28       Citations to “SGD” refer to the concurrently-filed Statement of Genuine Disputes.
                                                                       PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                             FOR SUMM. JUDG. ON ‘617 PATENT
                                                          -2-                    Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 6 of 24 Page ID #:2925



    1    Ms. Hannon’s Instagram page. Id. The BigMouth designer referred to the photo of
    2    Covves’ commercial embodiment of the ‘617 patent as a “reference image.” Id.
    3    Based at least in part on that photo, BigMouth’s manufacturer produced a sample
    4    float and then the final floats that are accused products in this case. Id. Other than
    5    the two design documents containing photos of Covves’ Giant Unicorn, BigMouth
    6    has not produced any other documentation relating to its design of the Imitation
    7    Unicorns. SGD ¶ 84. Covves’ expert has opined the evidence indicates the design
    8    for BigMouth’s floats was copied from Covves’ Giant Unicorn, a commercial
    9    embodiment of the ‘617 patent. SGD ¶ 83. Defendants sold the Imitation Unicorns
   10    distributed by BigMouth at retail. SGD ¶ 85.
   11                 There are Many Ways to Make a Unicorn Float
   12          In the years after Covves released its commercial embodiments, others in
   13    addition to BigMouth began selling unicorn floats but with significantly different
   14    designs. SGD ¶ 89. There are now dozens of other unicorn pool floats on the
   15    market that look very different from Covves’ patented design. Id. Even BigMouth
   16    now makes three other unicorn-shaped floats that are different from the patented
   17    design and which Covves has not alleged are infringing. SGD ¶ 90.
   18   III.     Defendants Have Not Met Burden of Showing Noninfringement
   19          To obtain summary judgment of noninfringement, Defendants must show no
   20    rational trier of fact could find the Imitation Unicorns are substantially similar to
   21    the ‘617 patent’s design. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
   22    475 U.S. 574, 587 (1986). They cannot meet that burden. Defendants’
   23    noninfringement argument relies on functionality and prior art limitations that are
   24    not present here, and it misreads Federal Circuit law restricting reliance on elements
   25    extraneous to the claimed design.
   26                 The Patented Unicorn Design is Not Limited by Functionality
   27          The ‘617 patent is not as narrow as Defendants argue. Defendants rely only
   28    on cases involving utilitarian products where many design elements were not
                                                                PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                      FOR SUMM. JUDG. ON ‘617 PATENT
                                                    -3-                   Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 7 of 24 Page ID #:2926



    1   protectable because they were functional. Dkt. 124 at 5-6. Here, the design
    2   elements at issue are all ornamental and purely aesthetic.
    3         This Court explained “the scope of a design patent claim must be limited to
    4   the ornamental aspects of the design.” Boiling Point Group, Inc. v. Fong Ware Co.,
    5   No. 2:16-CV-01672, at *4 (C.D. Cal. Apr. 27, 2017). The Court thus properly
    6   discounted many points of similarity for the hot pot in Boiling Point. Id. at *11-12;
    7   see also Sofpool, LLC v. Kmart Corp., No. CIV S-10-333, at *12-14 (E.D. Cal.
    8   May 30, 2013) (discounting functional elements of pool structure). But the unicorn
    9   floats here are novelty products that—other than a raft-type center for a rider—are
   10   completely ornamental. See SGD Ex. C at DELM-057 (the patented designs are
   11   “not dictated by function”). There is thus no cause to discount as functional any
   12   elements of similarity between the ‘617 patent and the Imitation Unicorns.
   13         That point is driven home by the many alternative unicorn designs available.
   14   The “availability of alternative designs [is] an important—if not dispositive—factor
   15   in evaluating the legal functionality of a claimed design.” Ethicon v. Covidien, Inc.,
   16   796 F.3d 1312, 1329-30 (Fed. Cir. 2015). After Covves released its commercial
   17   embodiments, the unicorn pool float market exploded. There are now dozens of
   18   unicorn floats with a variety of different, non-infringing designs. See SGD ¶ 89. A
   19   few of these are shown below:
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                              PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                    FOR SUMM. JUDG. ON ‘617 PATENT
                                                  -4-                   Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 8 of 24 Page ID #:2927



    1   SGD ¶¶ 89-90. A unicorn float can have legs or wings. It can have a spiky mane,
    2   wavy mane, curving mane, or no mane at all. It can have a tail that spirals, is long
    3   and droopy, or it can be tailless. Its nose can be horse-like, square, pinched in, or
    4   narrow and pointed. A unicorn float can have a long, slender neck or nearly no
    5   neck. The variations are numerous. Indeed, as shown above, BigMouth also sells
    6   three other unicorn floats with non-infringing designs—two without tails, one with
    7   wings, and the manes on each design are drastically different than the patented
    8   design. The many alternate ways to make a unicorn float differentiates this case
    9   from Boiling Point in that there are no functional elements of the ‘617 patent design
   10   that must be discounted. All similarities between ornamental elements of the
   11   patented design and accused products must be considered.
   12                The Unicorn Design is Not Limited by Close Prior Art
   13         Nor are any elements unprotectable because they were disclosed in prior art.
   14   Defendants now agree the Twilight Zone prop is a horse, meaning it is undisputed
   15   there are no prior art unicorn pool floats. The ‘617 patent design was the first
   16   unicorn pool float design ever created. By contrast, in Egyptian Goddess, Inc. v.
   17   Swisa, Inc., 543 F.3d 665 (Fed. Cir. 2008), the patent scope was narrow because
   18   several prior art buffer blocks were very similar to the accused product. Id. at 681-
   19   82. The plaintiff could not show “why an ordinary observer would regard the
   20   accused design as being closer to the claimed design than to the [cited] prior art
   21   patent.” Id. at 682. Similarly, in Wing Shing Prods. v. Sunbeam Prods, Inc., 665
   22   F.Supp. 2d 357 (S.D.N.Y. 2009), the “cluttered world of the drip-coffeemakers”
   23   meant the design patent there had a very narrow scope. Id. at 364-68. While in a
   24   field crowded with prior art the range of equivalents is construed narrowly, a patent
   25   in a field without close prior art must necessarily have a broader scope and cover a
   26   broader range of equivalents. See Egyptian Goddess, 543 F.3d at 676-77.
   27         It was not a “cluttered world” of unicorn floats in August 2015 when Covves
   28   filed the ‘617 patent application. It was a world of one. While Defendants claim the
                                                               PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                     FOR SUMM. JUDG. ON ‘617 PATENT
                                                   -5-                   Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 9 of 24 Page ID #:2928



    1   field was crowded, horse floats are not close prior art. There is no dispute the
    2   USPTO considered eight horse floats, along with other animal-shaped floats, in
    3   prosecuting the ‘617 patent. Dkt. 124-1 ¶¶ 21, 24. Covves created the field of
    4   unicorn pool floats, and its composition of design elements is fully protectable.
    5   BigMouth could have chosen innumerable other designs for its unicorn floats. See
    6   SGD ¶¶ 89-90. Instead, the Imitation Unicorns copy every element and the overall
    7   composition of elements from Covves’ patented design.
    8                It is Error to Rely on Unclaimed Printed-On Graphics
    9         Defendants err by relying primarily on printed-on graphics on the Imitation
   10   Unicorns. The Federal Circuit stated in Payless Shoesource, Inc. v. Reebok Int’l,
   11   Ltd., 998 F.2d 985 (Fed. Cir. 1993) that “the record in the instant case clearly shows
   12   that the district court was improperly influenced by features extraneous to the
   13   claimed design and that its decision turned on those features.” Id. at 990 (emphasis
   14   added). The trial court relied on elements—including an orange basketball and
   15   additional black coloring—found on the accused products but not claimed in the
   16   patented designs, as shown at right. Id.
   17   The Federal Circuit held that because an
   18   orange basketball and additional black
   19   coloring were not “part of the claimed
   20   designs . . . they may not serve as a valid basis for comparison in a design patent
   21   infringement analysis.” Id. The Federal Circuit later relied on Payless in Unique
   22   Functional Prods., Inc. v. Mastercraft Boat Co., Inc., 82 F. App’x 683, 690 (Fed.
   23   Cir. 2003) to find that the trial court erred by considering size and color of the
   24   accused trailer hitch when those features were not claimed in the patent. Id. at 690;
   25   see also Lee v. Dayton-Hudson Corp., 838 F.2d 1186, 1189 (Fed. Cir. 1988)
   26   (finding it would have been error if “the court’s decision turned on the color
   27   differences.”). Other courts have also held unclaimed elements are not a basis to
   28   find noninfringement. See Hutzler Mfg. Co. v. Bradshaw Int’l., Inc., 11 Civ. 7211,
                                                               PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                     FOR SUMM. JUDG. ON ‘617 PATENT
                                                   -6-                   Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 10 of 24 Page ID
                                 #:2929


  1   at *21-22 (S.D.N.Y. Jul. 24, 2012) (“this Court will not consider the size, color,
  2   sheen, or construction material of the products, as these features are not claimed in
  3   [plaintiff’s] design patents.”); FMC Corp. v. Hennessey Ind., Inc., 650 F.Supp. 688,
  4   702 (N.D. Ill. 1986) (“It is not enough to say that no one would confuse the two
  5   designs because one is red and the other is green and both have prominently
  6   displayed logos. The test is not palming off; color and designations are not part of
  7   the patented design and must be ignored.”); Cornucopia Prods., LLC v. Dyson Inc.,
  8   No. CV 12-234, at *13 (D. Ariz. Jul. 27, 2012) (“The company logo undoubtedly
  9   helps ordinary observers distinguish products, but design patent protection would
 10   essentially collapse if putting one’s own logo on an otherwise identical product
 11   could defeat the ordinary observer test.”).
 12         From a practical standpoint, design patent protection would collapse if
 13   exterior graphics alone sufficed to avoid infringement. For example, Tesla Motors
 14   was issued U.S. Patent D683,268 for the ornamental appearance of its Model X:
 15

 16

 17

 18

 19   If another company created a car substantially similar to this design, as shown
 20   below at left, there is little dispute it would be liable for infringement. But by
 21   Defendants’ logic, one could steal this entire claimed design and sell copies without
 22   liability—as long as they painted wings on the sides or flames on the hood.
 23

 24

 25

 26

 27

 28
                                                             PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                   FOR SUMM. JUDG. ON ‘617 PATENT
                                                  -7-                  Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 11 of 24 Page ID
                                 #:2930


  1   Similarly, Ford has many patents on ornamental designs for auto body parts such as
  2   hoods and tailgates. See Auto. Body Parts Ass’n. v. Ford Global Techs., LLC,
  3   Appeal No. 2018-1613 (Fed. Cir. July 23, 2019). If Defendants’ position were law,
  4   those patents could be circumvented by merely adding a graphic:
  5

  6

  7

  8         That you could avoid infringement with a printed-on graphic would turn
  9   design patent law on its head, because—as seen in patents by Covves, Tesla, and
 10   Ford—design patents virtually never claim printed-on graphics. Designers would be
 11   forced to file patents on every conceivable exterior graphic to protect any one
 12   design. That cannot be, and is not, correct. Payless clearly holds the Court’s
 13   infringement comparison cannot turn on “features extraneous to the claimed
 14   design[.]” 998 F.2d at 990. Just as it would be error if an infringement comparison
 15   “turned on the color differences,” Lee, 838 F.2d at 1189, so too would it be error if
 16   the Court’s decision turned on painted-on graphics, even though the underlying
 17   product designs are substantially similar. Here, that includes the Imitation
 18   Unicorns’ exterior graphics such as wings, wavy markings, horn swirls, and facial
 19   features. Those features should be given no weight in an infringement analysis.
 20         That is not to say considering the painted-on graphics would mean there is no
 21   infringement. The floats and the design remain nearly identical, with only minor
 22   differences that would not be noticeable to an ordinary observer making a low-
 23   investment purchase for short-term use. See SGD Ex. C at DELM-044, 059-83. As
 24   explained below, the similarities are especially strong in light of different prior art.
 25                The Imitation Unicorns Closely Mimic the ‘617 Patent Design
 26         A proper analysis in light of the prior art plainly shows a rational factfinder
 27   could find the Imitation Unicorns substantially similar to the patented design. “The
 28   scope of the claim of a patented design encompasses its visual appearance as a
                                                             PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                   FOR SUMM. JUDG. ON ‘617 PATENT
                                                  -8-                  Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 12 of 24 Page ID
                                 #:2931


  1   whole, and in particular the visual impression it creates.” Boiling Point, No. 2:16-
  2   CV-01672, at *11. “Thus, the proper infringement inquiry asks ‘whether the
  3   accused design has appropriated the claimed design as a whole,’ or whether the
  4   designs have the same ‘general appearance and effect.’” Id.
  5          Defendants do not dispute that the photos of accused products in Covves’
  6   expert report are accurate. A few comparisons are shown below:
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16   See SGD Ex. C at DELM-059-83 for full analysis. Covves’ patented design
 17   presents the overall visual impression of a streamlined, simplified representation of
 18   a unicorn with a conical horn and ears, a smooth raised mane running down the
 19   neck, rounded and smooth nose and head, and an S-curved swooping tail. Id. at
 20   DELM-047-50.2 Each of the Imitation Unicorns is substantially similar in every
 21   design element and visibly creates the same “general appearance and effect.” Id. at
 22   DELM-059-083. The differences are slight, particularly where the ordinary
 23   observer—as Defendants do not dispute—is someone making a “low investment
 24   purchase” for short-term novelty use. SGD ¶¶ 86-87; see Hutzler, 11 Civ. 7211, at
 25   2
        Defendants’ claim of prosecution history estoppel on the tail shape is wrong. The USPTO
 26   objected to an overhead view of the tail because it lacked contour lines showing the tail curved, as
      was shown in the side-views. Dkt. 122-1 at 95. The prosecuting attorney added contour lines to
 27   the overhead view to match what was shown in the side-views. Id. at 100-104. No material was
      surrendered for reasons of patentability, and the accused floats are not within the scope of a
 28   surrender. See Advantek Mktg. v. Shanghai Walk-Long, 898 F.3d 1210, 1215 (Fed. Cir. 2018).
                                                                    PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                          FOR SUMM. JUDG. ON ‘617 PATENT
                                                       -9-                    Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 13 of 24 Page ID
                                 #:2932


  1   *12-13 (S.D.N.Y. Jul. 24, 2012) (“In considering the degree of attention a typical
  2   consumer is likely to bring to a purchase, it is reasonable to assume that consumers
  3   will bring greater attention to an expensive purchase, and give less attention where
  4   the cost is inconsequential.”) (citing cases).
  5         Comparing the claimed design to the Imitation Unicorns to the nearest prior
  6   art underscores that the Imitation Unicorns are far closer to the ‘617 patent than to
  7   any prior art design. Id. at DELM-010-14, 142-184. For example:
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                            PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                  FOR SUMM. JUDG. ON ‘617 PATENT
                                                 - 10 -               Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 14 of 24 Page ID
                                 #:2933


  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13         The prior art consisted mostly of pool floats shaped like realistic horses or
 14   other animals such as giraffes or cows. See SGD Ex. C at DELM142-184. There
 15   were no unicorn floats or even minimalist horse floats similar to the composition
 16   Covves’ design. Unlike the nail buffer in Egyptian Goddess, the hot pot in Boiling
 17   Point, or the coffee maker in Wing Shing, there is no close prior art to the ‘617
 18   patent design. The Federal Circuit explained in Egyptian Goddess:
 19         An ordinary observer, comparing the claimed and accused designs in
            light of the prior art, will attach importance to differences between the
 20         claimed design and the prior art depending on the overall effect of
            those differences on the design. If the claimed design consists of a
 21         combination of old features that creates an appearance deceptively
            similar to the accused design, even to an observer familiar with similar
 22         prior art designs, a finding of infringement would be justified.
 23   543 F.3d at 677-78 (emphasis added). The differences between the ‘617 patent
 24   design and the prior art are stark. While Defendants make much ado about small
 25   variances in isolated elements of the Imitation Unicorns, any reasonable factfinder
 26   would find the accused floats far closer to the ‘617 patent design than any prior art.
 27   The side-by-side and prior art comparisons demonstrate the Imitation Unicorns
 28   create the same general appearance and effect as the ‘617 patent design. See Boiling
                                                            PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                  FOR SUMM. JUDG. ON ‘617 PATENT
                                                - 11 -                Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 15 of 24 Page ID
                                 #:2934


  1   Point, No. 2:16-CV-01672, at *11; L.A. Gear, Inc. v. Thom McAn Shoe Co., 988
  2   F.2d 1117, 1126 (Fed. Cir. 1993) (affirming infringement where “placement of all
  3   the major design elements is the same, creating the same distinctive overall look”).
  4   Thus, not only have Defendants failed to show they are entitled to summary
  5   judgment of noninfringement, a grant of summary judgment of infringement in
  6   Covves’ favor is warranted. See Avia Group Int’l, Inc. v. L.A. Gear Cal., Inc., 853
  7   F.2d 1557, 1565 (Fed. Cir. 1988).
  8                  Defendants’ Noninfringement Argument Has Critical Flaws
  9          Defendants’ noninfringement analysis is at odds with precedent in numerous
 10   respects.3 Their expert, Ms. McHale based her opinions on comparing just one or
 11   two patent figures and one or two photos of a single accused product. “[T]he
 12   ‘ordinary observer’ analysis is not limited to . . . a subset of the drawings, but
 13   instead must encompass the claimed ornamental features of all figures of a design
 14   patent.” Contessa Food Prods., Inc. v. Conagra, 282 F.3d 1370, 1379 (Fed. Cir.
 15   2002) (emphasis added). The “comparison must extend to all ornamental features
 16   visible during normal use of the product . . . .” Id. at 1380. The failure to compare
 17   all accused products to every patent figure is a significant flaw.
 18          Defendants also rely entirely on isolating individual design elements such as
 19   head, horn, neck angle, mane, and tail shape and position, and claiming an ordinary
 20   observer would find single elements different on the one accused float Ms. McHale
 21   reviewed. Dkt. 122-2 at 9-10. An infringement analysis must focus on the patented
 22   design “viewed in its entirety” and “whether the effect of the whole design is
 23   3
        As Covves pointed out in its own summary judgment motion, Ms. McHale lacks expertise in the
 24   pertinent art. She stated she worked for two years at Intex nearly 40 years ago, but that is not
      expertise in the art. Intex makes many products in addition to pool floats, including air mattresses,
 25   swimming pools, furniture, and air pumps. See https://www.intexcorp.com/products/. Ms.
      McHale did not state she designed floats for Intex. Ms. McHale is unqualified even using
 26   Defendants’ definition of the pertinent art: “novelty floats, unicorns, unicorn floats, beverage
      floats, and unicorn beverage floats.” Dkt. 124-1 ¶ 14. She has no expertise in any of those areas
 27   and has never designed a three-dimensional toy, unicorn-shaped or otherwise. Ms. McHale is thus
      not qualified to testify on invalidity and noninfringement and her opinions should be given little
 28   weight. Sundance, Inc. v. DeMonte Fab. Ltd., 550 F.3d 1356, 1363-64 (Fed. Cir. 2008).
                                                                     PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                           FOR SUMM. JUDG. ON ‘617 PATENT
                                                       - 12 -                  Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 16 of 24 Page ID
                                 #:2935


  1   substantially the same.” Payless, 998 F.2d at 990-91 (holding trial court “erred by
  2   failing to consider the ornamental aspects of the design as a whole and not merely
  3   isolated portions of the patented design.”). Defendants failed to consider the designs
  4   in their entirety, a consistent flaw throughout their motion. They cover this up by
  5   broadly labeling one design “active” and the other “docile.” But those designations
  6   are completely contrived and unsupported by a scintilla of evidence. Their expert is
  7   not qualified to testify on unicorn (or horse) moods.
  8         Lastly, Defendants lean heavily on Ms. McHale’s “vector comparisons” to
  9   support noninfringement. Based on Covves’ search, no court has ever accepted
 10   “vector comparisons” as evidence in a design patent case. Ms. McHale did these by
 11   “converting the design of the Accused Products into a 2D figure” and
 12   “superimpos[ing] the 2D models of the Accused Products” over the patent figures.
 13   Dkt. 124-2 at 55. That is irrelevant to the ordinary observer test. SGD ¶ 8, Ex. C at
 14   Delman Rebut. ¶¶ 34-40. The products are three-dimensional. Ms. McHale’s vector
 15   analysis is akin to flattening an accused float with a steamroller then placing it on
 16   top of a patent drawing to see if the outlines match. People do not compare products
 17   that way. The “vector comparisons” should be disregarded. For these reasons, the
 18   Court should deny Defendants’ motion for summary judgment of noninfringement.
 19   IV.     Defendants’ Obviousness Argument Fails at the First Step
 20         Defendants need to prove the ‘617 patent is obvious by clear and convincing
 21   evidence. Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1359 n.5 (Fed. Cir. 2007).
 22   They cannot get past the first step of the analysis.
 23                Primary Reference Must Be “Basically the Same”
 24         For design patents, “the ultimate inquiry in an obviousness analysis is
 25   whether the claimed design would have been obvious to a designer of ordinary skill
 26   who designs articles of the type involved.” High Point Design LLC v. Buyers
 27   Direct, Inc., 730 F.3d 1301, 1312 (Fed. Cir. 2013). “The first step in the
 28   obviousness analysis for design patents is to identify a primary reference, ‘the
                                                              PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                    FOR SUMM. JUDG. ON ‘617 PATENT
                                                 - 13 -                 Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 17 of 24 Page ID
                                 #:2936


  1   design characteristics of which are basically the same as the claimed design.’”
  2   Livjo, Inc. v. Deckers Outdoor Corp., No. 10-cv-4557, at *5 (C.D. Cal. Sep. 27,
  3   2011); MRC Innov. Inc. v. Hunter Mfg. LLP, 747 F.3d 1326, 1331 (Fed. Cir. 2014).
  4   This “‘basically the same’ test requires consideration of the visual impression
  5   created by the patented design as a whole.” MRC Innov., 747 F.3d at 1331.
  6         A “trial court judge may determine almost instinctively whether the two
  7   designs create basically the same visual impression, but must communicate the
  8   reasoning behind that decision.” Id. The Federal Circuit held it is reversible error to
  9   find a primary reference meets the “basically the same” test when a “side-by-side
 10   comparison of two designs shows substantial differences in the overall appearance
 11   between the patented design and the [proposed primary] reference . . . .” Apple, Inc.
 12   v. Samsung Elec. Co., Ltd., 678 F.3d 1314, 1330-31 (Fed. Cir. 2012). If the
 13   defendant fails to identify a primary reference that satisfies the “basically the same”
 14   test, that ends the inquiry and the patent is not obvious. See Livjo, No. 10-cv-4557,
 15   at *5-6 (“Because the Defendant has failed to identify a proper primary reference,
 16   the Court cannot consider secondary references.”).
 17                The Rita Horse is Not a Proper Primary Reference
 18         Defendants fail the first step of the section 103 analysis—they have not
 19   identified a proper primary reference. “To identify a primary reference, one must:
 20   (1) discern the correct visual impression created by the patented design as a whole;
 21   and (2) determine whether there is a single reference that creates ‘basically the
 22   same’ visual impression.” High Point, 730 F.3d at 1312. Defendants rely on this
 23   1940s photo of Rita Hayworth astride a horse toy (“Rita horse”) in a pool:
 24

 25

 26

 27

 28
                                                            PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                  FOR SUMM. JUDG. ON ‘617 PATENT
                                                - 14 -                Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 18 of 24 Page ID
                                 #:2937


  1   The ‘617 patent design creates the visual impression of a streamlined simplified
  2   unicorn with a rounded and smooth nose and head, raised mane, conical horn,
  3   protruding conical ears, and a swooping S-shaped tail. SGD ¶ 91. From what side-
  4   by-side comparison is allowed—as only one angle of the Rita horse is available—
  5   there are substantial differences between it and the patented design. SGD ¶ 92. In
  6   contrast to a stylized and simplified unicorn, the Rita horse creates the visual
  7   impression of a real horse. Id. It is realistically horse-shaped in all aspects—head,
  8   neck, body, rump, and ears. It also has no tail, unlike Covves’ design. Defendants’
  9   arguing the Rita horse creates “basically these same” visual impression as the ‘617
 10   design is like arguing the Rita horse and Pablo Picasso’s “Le Chaval” (at right) are
 11   basically the same. The difference between a simplified, stylized
 12   design and a realistic simulated horse are glaring and substantial.
 13   And of course the Rita horse is not a unicorn with a horn, because
 14   no unicorn pool float existed until Covves made one. For
                                                                                    Le Chaval
 15   Defendants’ expert to opine the Rita horse and the patented design are
 16   “basically the same” merely shows a misunderstanding of the test for obviousness.
 17   A side-by-side comparison shows substantial differences in the overall appearance
 18   between Covves’ patented design and the Rita horse. See Apple, 678 F.3d at 1330-
 19   32 (rejecting reference due to differences in designs).
 20         Defendants also fail to mention that the Rita horse appears to embody U.S.
 21   Patent No. 2,404,729 to Hurt, shown below, which was considered by the USPTO
 22   in prosecution of the ‘617 patent.
 23

 24

 25

 26

 27   SGD ¶ 32. Indeed, the USPTO considered eight horse-shaped pool floats during
 28   prosecution. SGD ¶ 93. The realist Rita horse plainly therefore cannot be found to
                                                            PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                  FOR SUMM. JUDG. ON ‘617 PATENT
                                                - 15 -                Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 19 of 24 Page ID
                                 #:2938


  1   create “basically the same” visual impression as the patented design. See Am. Hoist
  2   & Derrick Co. v. Sowa & Sons, Inc., 725 F. 2d 1350, 1360 (Fed. Cir. 1984) (“When
  3   an attacker simply goes over the same ground travelled by the PTO, part of the
  4   burden is to show that the PTO was wrong in its decision to grant the patent.”);
  5   Sciele Pharma Inc. v. Lupin Ltd., 684 F.3d 1253, 1260-61 (Fed. Cir. 2012) (“[I]t
  6   may be harder to meet the clear and convincing burden when the invalidity
  7   contention is based upon the same argument on the same reference that the PTO
  8   already considered.”). For all of these reasons, the Court should reject the Rita
  9   horse as a primary reference, and the obviousness inquiry must end in Covves’
 10   favor. See Apple, 678 F.3d at 1332; Livjo, No. 10-cv-4557, at *5; Durling v.
 11   Spectrum Furniture Co., Inc., 101 F. 3d 100, 103-105 (Fed. Cir. 1996); High Point,
 12   730 F.3d at 1314.
 13                No Suggestion to Combine Unrelated Secondary References
 14         Even if the Court found the Rita horse was a primary reference, Defendants’
 15   obviousness argument fails at the second step. If the defendant “points to a
 16   satisfactory primary reference, then other references in the prior art may be
 17   considered.” Livjo, No. 10-cv-4557, at *5; see also MRC Innov., 747 F.3d at 1331.
 18   “In order for secondary references to be considered, however, there must be some
 19   suggestion in the prior art to modify the basic design with features from the
 20   secondary references.” In re Borden, 90 F.3d 1570, 1574 (Fed. Cir. 1996). Thus,
 21   “the teachings of prior art designs may be combined only when the designs are so
 22   related that the appearance of certain ornamental features in one would suggest the
 23   application of those features to the other.” Id. at 1575. Even if a patented design is a
 24   “reconstruction of known elements,” it is not obvious unless there is “some basis
 25   whereby a designer of ordinary skill would be led to create this particular design.”
 26   L.A. Gear, Inc. v. Thom McAn Shoe Co., 988 F.2d 1117, 1124 (Fed. Cir. 1993).
 27         Defendants rely on two random drawings pulled from the internet as
 28   secondary references—a “mean unicorn” drawing posted among thousands of
                                                             PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                   FOR SUMM. JUDG. ON ‘617 PATENT
                                                 - 16 -                Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 20 of 24 Page ID
                                 #:2939


  1   unicorn images on the Getty Images website, and a screenshot from a short video
  2   showing how to draw a cute unicorn. Dkt. 122-2 at 6. These are shown below:
  3

  4

  5

  6

  7   The total analysis of secondary references by Defendants’ expert is: “It would have
  8   been obvious to a designer of ordinary skill to add the tail from the Mean Unicom,
  9   and eye and rounded face from the Cute Unicom to the horse float depicted in Rita
 10   on Water, which would result in the D’617 design.” Dkt. 122-2 at 15 ¶ 45.
 11         There are several problems with this conclusory finding. First, Ms. McHale is
 12   not a “designer of ordinary skill who designs articles of the type involved,” High
 13   Point, 730 F.3d at 1312, so she cannot opine as to what would have been obvious to
 14   such a designer. Second, this is not a scavenger hunt for random references with
 15   singular elements that look like isolated parts of the patented design. It is not
 16   determinative “that some components of [plaintiff’s] designs exist in prior art
 17   references.” Avia, 853 F.2d at 1564. Third, to rely on elements from the Mean and
 18   Cute Unicorn references, Defendants must show there was “some suggestion in the
 19   prior art” to modify the basic design of the Rita horse using features from those
 20   secondary references to create the minimalist, streamlined unicorn pool float
 21   claimed in the ‘617 patent. See id. (holding “[i]f the combined teachings suggest
 22   only components of the claimed design but not its overall appearance, a rejection
 23   under section 103 is inappropriate.”) (emphasis added); In re Borden, 90 F.3d at
 24   1574-75. Defendants must further proffer evidence that the relied upon designs “are
 25   so related that the appearance of certain ornamental features in one would suggest
 26   the application of those features to the other.” Id. at 1575. Defendants and Ms.
 27   McHale have not identified any suggestion in the prior art to pull elements from a
 28   random piece of clipart and a children’s how-to-draw video and use them to modify
                                                             PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                   FOR SUMM. JUDG. ON ‘617 PATENT
                                                 - 17 -                Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 21 of 24 Page ID
                                 #:2940


  1   a realistic horse toy from a photo taken in the 1940s. SGD Ex. C at Delman Rebut.
  2   ¶¶ 65-71, 74-85. Those references are clearly not “so related” that an ordinary
  3   designer would have known to use ornamental features from one to modify the
  4   other. See id.
  5         In their motion, Defendants claim a suggestion is found in U.S. Patent App.
  6   2005/023367A1 to Bohart. But they misrepresent Bohart’s content. Bohart is a
  7   utility patent application for an inflatable four-legged, rotund animal meant to be
  8   placed on the ground and bounced on or ridden by a child. Dkt. 122-2 at 28-39. It
  9   has nothing to do with pool floats. Further, there is nothing about Bohart that is
 10   suggestive of the overall appearance of a minimalist unicorn:
 11

 12

 13

 14

 15

 16         The fact is horse-shaped floats have been around since at least 1952, and the
 17   USPTO considered eight horse floats in prosecuting the ‘617 patent and found the
 18   patented design novel. But for 63 years no one made a unicorn pool float until
 19   Covves released its Giant Unicorn, an embodiment of the ‘617 patent. Defendants
 20   have not identified any prior art to even get past the first step of an obviousness
 21   analysis, and the Court must deny their request for summary judgment of invalidity
 22   under section 103. analysis. See Apple, 678 F.3d at 1332; Avia, 853 F.2d at 1564.
 23                Secondary Considerations Provide Strong Support for Covves
 24         Defendants completely ignore objective indicia supporting nonobviousness.
 25   “Objective indicia are essential safeguards that protect against hindsight bias.”
 26   Liqwd, Inc. v. L’Oreal USA, Inc., No. 2018-2152, at *6 (Fed. Cir. Oct. 30, 2019).
 27   “[E]vidence rising out of the so-called ‘secondary considerations’ must always
 28   when present be considered en route to a determination of obviousness.” High
                                                            PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                  FOR SUMM. JUDG. ON ‘617 PATENT
                                                - 18 -                Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 22 of 24 Page ID
                                 #:2941


  1   Point, 730 F.3d at 1315. Objective indicia “may often establish that an invention
  2   appearing to have been obvious in light of the prior art was not” and are “to be
  3   considered as part of all the evidence, not just when the decisionmaker remains in
  4   doubt after reviewing the art.” Stratoflex, Inc. v. Aeroquip Corp., 713 F. 2d 1530,
  5   1538-39 (Fed. Cir. 1983).
  6         Copying by a competitor is one indicator of nonobviousness. “Evidence of
  7   copying may include internal documents, direct evidence such as photos of patented
  8   features or disassembly of products, or access and similarity to a patented product.”
  9   Liqwd, No. 2018-2152, at *6. “[W]here there is evidence of actual copying efforts,
 10   that evidence is always relevant.” Id. at *9. Here, BigMouth’s only unicorn design
 11   documents contain photos of Covves’ commercial embodiment of the ‘617 patent.
 12   SGD ¶¶ 83-84. And the Imitation Unicorns were manufactured with the same
 13   features as Covves’ patented design, not with the wavy mane and horse-shaped ears
 14   and nose of the other drawing in those documents. See SGD Ex. B, Att. 4. Copying
 15   is clear and Defendants have not offered any evidence to dispute that conclusion.
 16         Defendants have also not rebutted Covves’ evidence of commercial success.
 17   Commercial success “cannot be rebutted with mere argument; evidence must be put
 18   forth.” Brown & Williamson v. Philip Morris, 229 F. 3d 1120, 1130 (Fed. Cir.
 19   2000). Defendants do not dispute Covves’ sales figures or offer any evidence to
 20   rebut that $726,000 in sales over two years shows commercial success. Dkt. 124-1 ¶
 21   4; SGD ¶ 79. Covves’ design was also hugely popular and earned considerable
 22   media attention. SGD ¶ 81. These objective indicia support nonobviousness, and
 23   the Court should deny Defendants’ motion for summary judgment of invalidity and
 24   find the ‘617 patent valid and infringed.
 25                                        Conclusion
 26         Defendants made nearly $2.5 million selling Imitation Unicorns that are
 27   substantially similar to Covves’ novel designs. Covves respectfully requests that the
 28   Court deny Defendants’ motion and grant summary judgment in Covves’ favor.
                                                           PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                 FOR SUMM. JUDG. ON ‘617 PATENT
                                                  - 19 -             Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 23 of 24 Page ID
                                 #:2942


  1
      DATED: November 18, 2019              Respectfully submitted,
  2

  3                                         THE MCARTHUR LAW FIRM, PC
  4                                         By: /s/ Thomas Dietrich
  5                                             Stephen McArthur
                                                Thomas Dietrich
  6                                            Attorneys for Plaintiff Covves, LLC

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                     PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                           FOR SUMM. JUDG. ON ‘617 PATENT
                                          - 20 -               Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 126 Filed 11/18/19 Page 24 of 24 Page ID
                                 #:2943


  1                              CERTIFICATE OF SERVICE
  2   Case Name: Covves, LLC v. Dillard’s, Inc. et al.
      Case No.: 2:18-cv-8518-RGK-AFM
  3

  4   IT IS HEREBY CERTIFIED THAT:
  5
             I, the undersigned, declare under penalty of perjury that I am a citizen of the
  6   United States over 18 years of age. My business address is 11400 West Olympic
      Boulevard, Suite 200, Los Angeles, CA 90064. I am not a party to the above-
  7   entitled action.
  8            I have caused service of the following documents, described as:
  9     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION FOR
        SUMMARY JUDGMENT OF NON-INFRINGEMENT AND
 10     INVALIDITY OF U.S. PATENT NO. D787,617
 11   on the following parties by electronically filing the foregoing on November 18,
      2019, with the Clerk of the District Court using its ECF System, which
 12   electronically notifies them.
 13   Morgan Nickerson                        Attorneys for Defendants
      K&L Gates LLP
 14   Morgan.Nickerson@klgates.com
      1 Lincoln St.
 15   Boston, MA 02111
 16   Caitlin C. Blanche
      K&L Gates LLP
 17   caitlin.blanche@klgates.com
      1 Park Plaza, 12th Floor
 18   Irvine, CA 92618
 19   I declare under penalty of perjury under the laws of the State of California that the
      foregoing is true and correct.
 20

 21

 22    Date:     11/18/2019               By: /s/ Thomas Dietrich
 23
                                              Thomas Dietrich

 24

 25

 26

 27

 28
                                                            PLAINTIFF’S OPP. TO DEFENDANTS’ MOT.
                                                                  FOR SUMM. JUDG. ON ‘617 PATENT
                                                 - 21 -               Case No. 2:18-cv-8518-RGK-AFM
